TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00017-CV



                                  Rosa Ena Cantu, Appellant

                                                 v.

                 Southern Insurance Company and Steve Dollery, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 29,358, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellees have filed a motion to dismiss this appeal and seek costs on the ground that

the appeal is frivolous. Appellant has filed an unopposed motion to dismiss her appeal and a

response to appellees’ request for costs, asking that we deny the request. Appellant states that she

has conferred with appellees and that they do not oppose her motion. Appellant further states that

she and appellees were unable to agree on appellees’ motion for costs. We grant appellant’s motion,

dismiss appellees’ motion as moot, and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: February 27, 2015




                                              2